BIERY, Justice
concurring in dissenting opinion.
The practical effect of TEX.R.APP.P. 81(b)(2) is that each appellate justice must look at the facts and circumstances of each particular case and to come to her or his own personal conclusion, beyond a reasonable doubt, that the conviction or punishment would have been the same even if the error had been deleted. Reasonable minds obviously will differ in applying this rather amorphous standard. Each decision maker will bring his or her own life experiences to the process.
In this case, a Gillespie County jury heard all of the evidence of the delivery of drugs as set forth fully and completely by Justices Chapa and Butts. Given that evidence and all of the facts and circumstances, I can say, beyond a reasonable doubt, that the jury would have given the same punishment even if the erroneous parole instruction had been deleted.